DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	As noted in the petition decision dated 06/15/2020, the instant application is granted the priority date of 10/10/2016. See the decision for further details.
Election/Restrictions
Applicant’s election of Species A, I, a, I, and 1 in the reply filed on 01/25/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 77-96 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claims 77, 84, 91, and all dependent claims thereof, recite the limitations “further comprising a step of defining said I in a manner selected from: according to the following formula: T=a+b*exp(-I*t) where T is temperature at said time t and a and b are constants” (claim 77 and dependents) and “wherein said I is definable in a manner selected from: according to the following formula: T=a+b*exp(-I*t) where T is temperature at said time t and a and b are constants” (claims 84 and 91, and dependents). While the specification recites the equation “T=a+b*exp(-I*t)” and “where T is temperature at said time t and a and b are constants” verbatim (see e.g. paragraphs 21, 28, 35, 41, 53, 55, 67), there is no description of what the variables a and b are meant to represent (other than “constants”), or how the values of these variables are to be obtained or determined. Therefore, this subject matter is determined not to have been described in such a way as to reasonably convey that the inventor(s) had possession of the claimed invention at the time of filing.
Claims 77, 84, 91, and all dependent claims thereof, recite the limitation “a predetermined value Irr.” This value is disclosed as being both a predetermined value for comparison with a single value of I (“thermal transfer index”), a value for comparison with a ratio between a value of I and “a predetermined I-scale,” and a value for comparison with a ration between values of I for two different locations. There is no disclosure of how the predetermined value is obtained, nor how a single value can be used in comparison with three different categories/types of values. Therefore, this subject matter is determined not to have been described in such a way as to reasonably convey that the inventor(s) had possession of the claimed invention at the time of filing.

Claims 78, 85, 92, and all dependent claims thereof, recite the limitation “where said T, a and b are calculated according to the following formula: ... from a thermal conductivity coefficient, 

    PNG
    media_image1.png
    203
    553
    media_image1.png
    Greyscale


This is not consistent with what is disclosed in the instant specification. The instant specification (see e.g. paragraph 21) presents the two formulas as alternative means of defining the “thermal transfer index, I.” The complete description of both of the claimed formulas (as given in paragraphs 21, 28, and 35 of the instant specification) reads:
It is thus another object of the present invention to disclose the method as described above, further comprising a step of defining said I in a manner selected from: 
according to the following formula:
T=a+b*exp(-I*t)
where T is temperature at said time t and a and b are constants;
according to the following formula:

    PNG
    media_image1.png
    203
    553
    media_image1.png
    Greyscale

from a thermal conductivity coefficient, from a thermal diffusion coefficient, from a heat capacity, from a density, from a heat loss due to blood perfusion, from a blood temperature, from a heat convection index, from a metabolic heat source and any combination thereof. (emphasis added)

It is clear that the two claimed methods are disclosed as being alternative methods of determining I, along with several other possible approaches, with no indication that one formula can be used to calculate the values of the variables of the other formula. Additionally, there is no relationship given between any of the variables of the two formulas which might suggest that such a calculation is even possible. Additionally, there is no suggestion that the variables T, a and b could be calculated from any of “a thermal conductivity coefficient”, “a thermal diffusion coefficient”, “a heat capacity”, “a density”, “a heat loss due to blood perfusion”, “a blood temperature”, “a heat convection index”, “a metabolic heat source”, or any combination of these elements. These limitations are therefore determined to be impermissible new matter. 

Claims 77-96 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the 
Claims 77, 84, 91, and all dependent claims thereof, recite the limitations “further comprising a step of defining said I in a manner selected from: according to the following formula: T=a+b*exp(-I*t) where T is temperature at said time t and a and b are constants” (claim 77 and dependents) and “wherein said I is definable in a manner selected from: according to the following formula: T=a+b*exp(-I*t) where T is temperature at said time t and a and b are constants” (claims 84 and 91, and dependents). While the specification recites the equation “T=a+b*exp(-I*t)” and “where T is temperature at said time t and a and b are constants” verbatim (see e.g. paragraphs 21, 28, 35, 41, 53, 55, 67), there is no description of what the variables a and b are meant to represent (other than “constants”), or how the values of these variables are to be obtained or determined.
The following factors have been considered in making the determination that the disclosure contains insufficient information regarding this subject matter as to reasonably enable one having skill in the art to make and use the claimed invention.
(A) The breadth of the claims: The claims are broad when the full scope of the claim is considered, including numerous alternatives set forth in Markush groupings and various other alternative limitations. However, the limitation regarding the use of a particular equation - T=a+b*exp(-I*t) - for determining the “thermal transfer index, I” is quite specific and applies to all of the various possible combinations of alternative limitations set forth in the claims.
(B) The nature of the invention: The invention encompasses a method, system, and a computer readable medium for performing a procedure comprising thermomodulating a tissue, collecting time-resolved thermal data at a plurality of coordinated locations, calculating a thermal transfer index I for each location and a ratio between the thermal transfer indices for each of the plurality of locations, making various determinations regarding the tissue based on a comparison between the calculated value of I or the ratio of I values and a predetermined value Irr (it is noted that there is no disclosure of how to determine the value of Irr and the variable Irr appears to be used interchangeably to refer to a reference ratio or a reference value of I), generating a visual presentation of said coordinated locations according to said I or an inferential thereof (which is also not described), where I is defined “in a manner selected from” (where only one possible manner is presented) T=a+b*exp(-I*t) where T is temperature at said time t and a and b are constants. Importantly, the variables a and b are never defined. There is no description of what the values represent or how they might be calculated or otherwise obtained.
(C) The state of the prior art: While thermal measurements of tissues are well known, and there are several known values which are generally referred to as transfer coefficients (see e.g. Hayat et al., US PG Pub. No. US 2018/0333105 A1; Herman et al., US PG Pub. No. US 2011/0230942 A1), there is nothing in the prior art which would reasonably suggest Applicant’s intended meaning for the variables a and b, nor which would reasonably lead a skilled artisan to a method of determining these values.
(D) The level of one of ordinary skill in the art: The level of skill in the art is expected to be reasonably high, given the complex mathematics required to apply and solve bioheat transfer equations.
(E) The amount of direction provided by the inventor: No direction regarding the intended meaning of the variables a and b has been provided, nor any direction regarding how these values are to be determined or obtained. The claims further set forth that “where said T, a and b are calculated according to the following formula:... from a thermal conductivity coefficient, from a thermal diffusion coefficient, from a heat capacity, from a density, from a heat loss due to blood perfusion, from a blood temperature, from a heat convection index, from a metabolic heat source and any combination thereof” (where the claimed formula and variable definitions are as presented in paragraph 21 of the specification, see below).

    PNG
    media_image1.png
    203
    553
    media_image1.png
    Greyscale

However, no relationship between the variables a and b is described nor is there any direction for obtaining the variables a and b from the specified formula or the various listed coefficients/values (e.g. how would one obtain the variables a and b from a density?).
(F) The existence of working examples: There does not appear to be any working example provided, merely a statement that “a and b are constants.”
(H) The quantity of experimentation needed to make or use the invention: The quantity of experimentation necessary to make or use the invention is considered to be extremely high, since Applicant has provided no disclosure of what the variables a and b are meant to represent nor how to obtain them. While the claims set forth that “where said T, a and b are calculated according to the following formula:... from a thermal conductivity coefficient, from a thermal diffusion coefficient, from a heat capacity, from a density, from a heat loss due to blood perfusion, from a blood temperature, from a heat convection index, from a metabolic heat source and any combination thereof” (where the claimed formula and variable definitions are as presented in paragraph 21 of the specification, see below).

    PNG
    media_image1.png
    203
    553
    media_image1.png
    Greyscale

However, no relationship between the variables a and b is described nor is there any direction for obtaining the variables a and b from the specified formula or from any of the listed coefficients/values (e.g. how would one obtain the variables a and b from a density?). A skilled artisan would be required to undertake undue experimentation in order to a) ascertain what the variables a and b are meant to represent, and b) ascertain the manner in which Applicant intends the corresponding values to be calculated/determined/obtained. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 77-96 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 77, 84, 91, and all dependent claims thereof, recite the limitations “further comprising a step of defining said I in a manner selected from: according to the following formula: T=a+b*exp(-I*t) where T is temperature at said time t and a and b are constants” (claim 
Claims 77, 84, 91, and all dependent claims thereof, recite the limitation “a predetermined value Irr.” This value is disclosed as being both a predetermined value for comparison with a single value of I (“thermal transfer index”), a value for comparison with a ratio between a value of I and “a predetermined I-scale,” and a value for comparison with a ration between values of I for two different locations. There is no disclosure of how the predetermined value is obtained, nor how a single value can be used in comparison with three different categories/types of values. It is not possible to ascertain what this value is meant to be, nor how to determine the predetermined value. Therefore, the metes and bounds of the claims cannot reasonably be determined.
Claims 77, 84, 91, and all dependent claims thereof, recite the limitation “a predetermined value Irr” three separate times in each claim, e.g. claim 77 recites:
determining tissue at at least one of said plurality of coordinated locations as irregular if, for said at least one of said plurality of coordinated locations, said I is greater than a predetermined value Irr; 
determining tissue at at least one of said plurality of coordinated locations as irregular if, for said at least one of said plurality of coordinated locations, a ratio between said I and a predetermined I-scale is greater than a predetermined value Irr; 
determining tissue at a first coordinated location as irregular if, for at least two of said plurality of coordinated locations, a ratio between a first Ifirst for a first coordinated location and a second for a second coordinated location is greater than a predetermined value Irr...(emphasis added).
It is not clear if each recitation of “a predetermined value Irr” represents the same (single) value of Irr , or if each recitation represents a separate/distinct value which are identically named. Therefore, the metes and bounds of the claims cannot reasonably be determined.
Claims 77, 84, 91, and all dependent claims thereof, recite the limitations “further comprising a step of defining said I in a manner selected from:...” (claim 77) and “wherein said I is definable in a manner selected from:...” (claims 84 and 91) where there is only one option following the phrase “selected from.” It is therefore unclear what “selected from” is intended to mean, when only one option is present, or, alternatively, it is unclear if there are meant to be alternative options which have not been included in the claims. 
Claims 78, 85, 92, and all dependent claims thereof, recite the limitation “where said T, a and b are calculated according to the following formula:... from a thermal conductivity coefficient, from a thermal diffusion coefficient, from a heat capacity, from a density, from a heat loss due to blood perfusion, from a blood temperature, from a heat convection index, from a metabolic heat source and any combination thereof” (where the claimed formula and variable definitions are as presented in paragraph 21 of the specification, see below).

    PNG
    media_image1.png
    203
    553
    media_image1.png
    Greyscale




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN A PEHLKE/            Primary Examiner, Art Unit 3793